Citation Nr: 1545295	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  The propriety of the reduction of the evaluation for adenocarcinoma of the prostate from 100 percent to 20 percent effective February 1, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of adenocarcinoma of the prostate from February 1, 2013, and in excess of 60 percent from March 26, 2014

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1950 to July 1953, October 1954 to October 1957, and November 1957 to November 1971.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the Veteran's evaluation for adenocarcinoma of the prostate from 100 percent to 20 percent, effective February 1, 2013.  A notice of disagreement was filed by the Veteran in November 2012 expressed disagreement with the rating reduction for adenocarcinoma of the prostate, and the RO issued a statement of the case (SOC) in December 2013.  The Veteran perfected his appeal in January 2014.  Subsequently, in a January 2015 rating decision, the RO awarded an increased rating to 60 percent, effective March 26, 2014.  The Veteran has not indicated that he is satisfied with this rating; therefore, the Veteran's appeal before the Board includes both the propriety of the rating reduction and a claim for an increased rating.  AB v. Brown, 6 Vet. App. 35 (1993).  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the medical evidence of record, particularly the March 2014 VA examination report, raised the issue of TDIU.  Accordingly, a TDIU claim is inferred.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed prior to adjudicating the propriety of the rating reduction and entitlement to an increased rating for residuals of adenocarcinoma of the prostate.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

In this case, the due process requirements of 38 C.F.R. § 3.105(e) were met with respect to the reduction in the rating for adenocarcinoma of the prostate from 100 to 20 percent.  A February 2012 rating decision proposed to reduce the rating for adenocarcinoma of the prostate from 100 to 10 percent, and an accompanying March 2012 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level and could request a predetermination hearing.  He did not submit additional evidence or request a hearing prior to the issuance of the October 2012 rating decision that implemented the reduction.  Furthermore, the reduction was made effective prospectively (i.e., effective February 1, 2013), as specified in the governing regulation.   

The analysis would then proceed to whether the reduction was factually warranted; however, relevant private treatment records relating to the nature and severity of the Veteran's residuals of adenocarcinoma of the prostate appear to be outstanding.  During a March 2014 VA prostate cancer examination, the Veteran indicated that he has been receiving care with his private primary care physician and urologist in Tyler, Texas.  The Board notes that private treatment records from Dr. A.K. of Trinity Clinic Urology are contained in the claims file, but they are only dated since March 2008.  The Veteran also submitted records indicating that they were the results of his last doctor examination, but they were only from March 2014.  Therefore, prior to adjudication of the claims on appeal, a remand is necessary to obtain relevant and complete private treatment records from the Veteran's primary care physician and Dr. A.K. of Trinity Clinic Urology.  

Additionally, the medical evidence of record raised the issue of TDIU.  See March 2014 VA Prostate Cancer examination report.  TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Because the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, his claim for TDIU is part and parcel to that claim for an increased rating.  The claim for TDIU has not been developed or adjudicated in the first instance by the AOJ.  Therefore, remand is necessary.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file relevant private medical records from the Veteran's primary care physician and private medical records from Dr. A.K. from Trinity Clinic Urology, as well as any other private facilities where he has received treatment for his adenocarcinoma of the prostate.  All attempts to secure these records must be documented in the record.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Provide the Veteran fully compliant notice regarding a claim for TDIU as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal, to include entitlement to TDIU.  If the benefits sought remain denied, then the Veteran and his representative should be provided with a Supplemental Statement of the Case, and afforded an opportunity to respond.  Then return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




